DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-10, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US 20100010365 A1), Hu et al. (US 20090171232 A1), further in view of Vololato (US 10783507 B1).
Regarding claim 1, Terao teaches an apparatus for generating an image using brain wave signals, the apparatus comprising: a sensor configured to collect brain wave signals of at least one passenger in a mobility for a predetermined time, (Para 25-26.  Brain wave is collected and compared to stored brain wave)
and a controller configured to generate a first image from the brain wave signals collected from the plurality of channels using an artificial intelligence model, (Para 25-26.  Brain wave is collected and compared to stored brave wave. Please note that brainwave itself is a pattern and an image)
to select at least one second image included in a predetermined list based on the generated first image, and to control the mobility as a response to the selected second image. (Para 25-26.  So the brainwave can be used to control the navigation of a vehicle)
	However Terao does not teach (i) brain wave signals are from a plurality of channels for a predetermined time;
	(ii) a controller configured to generate a first image from the brain wave signals collected from the plurality of channels using an artificial intelligence model.
However, regarding to the aforementioned feature (i),

Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Terao with Hu to teach brain wave signals are from a plurality of channels for a predetermined time in order to produce the predictable result of comparing brain waves with the brain wave collection and analyzing method as taught by Hu.	However, regarding to the aforementioned feature (i),
Vololato teaches controller configured to generate a first image from the brain wave signals collected from the plurality of channels using an artificial intelligence model. (Col 21, Lines 32-46)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Terao and Hu with Vololato to teach a controller configured to generate a first image from the brain wave signals collected from the plurality of channels using an artificial intelligence model in order to produce the predictable result of comparing brain waves with the brain wave image generation method as taught by Vololato.



And Hu further teaches wherein the brain wave signals collected from the plurality of channels are brain wave signals in at least one of a time domain, a frequency domain or a spatial domain. (Para 19 shows brain wave are analyzed in time/frequency domain which means the brain wave are from a plurality channel with collection in time/frequency domain)

Regarding claim 9, Terao, Hu and Vololato already teach the apparatus of claim 1, 
And Terao further teaches wherein the controller is configured to select the second image based on determination of similarity between the first image and an image included in the predetermined list. (Para 25-26)

Regarding claim 10, Terao, Hu and Vololato already teach the apparatus of claim 1, 
And Terao further teaches wherein the controller is further configured to determine whether the selected second image suits an intention of the passenger. (Para 25-26)

	Regarding claims 11 and 12, refer to rejection for claims 1 and 2 respectively.

	Regarding claims 19 and 20, refer to rejection for claims 9 and 10 respectively.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US 20100010365 A1), Hu et al. (US 20090171232 A1), further in view of Vololato (US 10783507 B1), further in view of Hsieh et al. (US 20180144214 A1)
Regarding claim 3, Terao, Hu and Vololato already teach the apparatus of claim 1, 
However Terao, Hu and Vololato do not teach wherein the artificial intelligence model is a generative adversarial network (GAN) model.
However Hsieh teaches wherein the artificial intelligence model is a generative adversarial network (GAN) model. (Para 108)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Terao and Hu with Vololato to teach wherein the artificial intelligence model is a generative adversarial network (GAN) model in order to produce the predictable result of comparing brain waves with the brain wave image generation method as taught by Vololato using the GAN model as taught by Hsieh.
	Regarding claim 13, refer to rejection for claim 3.

Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626